          IN THE UNITED ST ATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

GARY LECDN WEBSTER                                         PLAINTIFF
        I
ADC #114018

v.                     No. 3:19-cv-112-DPM
           I            .
CHARLENE HENRY, Prosecuting                            DEFENDANT
Attorney, Jonesboro

          I                JUDGMENT

     Webster's complaint is dismissed without prejudice.



                               D .P. Marshall Jr.
                               United States District Judge
                                   J-.'f   M   ~t>l9
